Citation Nr: 1003276	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for chronic airway 
obstruction, claimed as a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2009, the Veteran testified before 
the undersigned Veterans Law Judge at hearing via video 
conference from the RO.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied service 
connection for chronic airway obstruction, claimed as a 
respiratory disability.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's July 2003 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2003 rating decision that denied service 
connection for chronic airway obstruction, claimed as a 
respiratory disability, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009).

2.  New and material evidence has not been received since the 
RO's July 2003 rating decision that denied service connection 
for chronic airway obstruction, claimed as a respiratory 
disability; thus, the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009), 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in May 2006 
informed the Veteran of all three elements required by 38 
C.F.R. § 3.159(b) as stated above.  This letter also included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why his claim was previously denied in July 2003.  
Consequently, the Board finds that adequate notice has been 
provided regarding the Veteran's claim.

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records.  
Relevant records from the Social Security Administration 
(SSA) are also associated with the claims folder.  In claims 
to reopen previously denied claims, assistance does not 
include providing a medical examination or obtaining a 
medical opinion unless new and material evidence has been 
submitted.  38 C.F.R. § 3.159(c)(4)(i).  Here, no examination 
is afforded the Veteran because, as discussed below, new and 
material evidence has not been submitted.  Therefore, no 
further examination seeking an opinion regarding the 
Veteran's respiratory disability is necessary to satisfy the 
duty to assist.

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.


New and Material Evidence

Service connection may be granted for a disability due to a 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The Veteran originally claimed entitlement to service 
connection for a respiratory disability in October 2002.  He 
stated that he had respiratory problems caused by breathing 
gasoline and diesel fumes during service.  

The Veteran's service treatment records are negative for any 
complaints or findings of a respiratory disorder.  He had 
episodes of hyperventilation associated with anxiety.  On 
separation examination in April 1971, clinical evaluation of 
the lungs was normal.  

VA and private post-service treatment records showed the 
presence of obstructive airway disease in 2002, approximately 
30 years following the Veteran's separation from service.  On 
examination by Walter P. Pinson, M.D. (for a Social Security 
Administration disability claim) in September 2002, the 
Veteran reported smoking two packages of cigarettes a day 
since he was 14 years old.  He gave a history of shortness of 
breath for several years.  Pertinent diagnoses included 
chronic bronchitis, probably secondary to cigarette smoking, 
and suspect mild COPD.  The Veteran was afforded a VA 
respiratory examination in February 2003.  The diagnosis was 
moderate to severe obstructive airway disease.

In a July 2003 rating decision, the RO denied service 
connection for chronic airway obstruction, claimed as a 
respiratory disability, on the basis that the evidence did 
not show that the Veteran has respiratory disability during 
service and there was no current evidence of a relationship 
between current disability and service.  A notice of 
disagreement was not received within the subsequent one-year 
period.  Therefore, the RO's July 2003 rating decision is 
final.  38 U.S.C.A. § 7105.  

In February 2006, the Veteran sought to reopen his claim.  
Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In considering whether to reopen a 
claim, VA must assume the credibility of the aforementioned 
evidence which supports the Veteran's claim.  Duran v. Brown, 
7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 
510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of the Veteran's assertions that his current respiratory 
disability is related to service, VA outpatient records dated 
from 2002 to 2006, and a February 2008 medical report from 
Dr. David Hensleigh.

The additional evidence is not new and material.  The 
statements and testimony of the Veteran are essentially a 
repetition of his previous assertions that were before the RO 
in 2003, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  
Additionally, the Veteran lacks medical expertise and is not 
qualified to offer medical opinions; therefore, his 
statements as to the cause of his respiratory problems are 
not material.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The VA medical records document continued diagnosis of 
respiratory disability, but do not indicate that it 
originated during service or is otherwise related to service.  
The medical report of Dr. Hensleigh noted that the Veteran 
smoked about a pack of cigarettes per day for the past 34 
years.  It did not provide any information relative to a 
respiratory disability and an etiological relationship to 
service.  

Although the newly associated VA and private treatment 
records confirm that the Veteran has been diagnosed with a 
respiratory condition and show that he has continued to 
receive treatment for this condition, there is still no 
evidence of record indicating that his respiratory condition 
had its onset during active service or is related to any in-
service disease, event, or injury.  Accordingly, the 
additional evidence fails to provide a reasonable possibility 
of substantiating the Veteran's service-connection claim, and 
therefore does not provide a basis for reopening the claim.  
As new and material evidence has not been received since the 
RO's July 2003 decision, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
chronic airway obstruction, claimed as a respiratory 
disability, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


